                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



MARIA ANGELICA “ANGIE”                      Case No. 4:19-cv-00287-BLW
                                                     1.
CARBAJAL,
              Plaintiff,
     v.                                     MEMORANDUM DECISION AND
                                            ORDER
HAYES MANAGEMENT SERVICE,
INC.,
              Defendant.
HAYES MANAGEMENT SERVICE,                              2.
INC.,
              Counter-claimant,
     v.
MARIA ANGELICA “ANGIE”
CARBAJAL,
              Counter-respondent.



                                  INTRODUCTION

      Before the Court is Plaintiff, Maria Angelica “Angie” Carbajal’s Motion for

Leave to File Amended Complaint and Demand for Jury Trial. Dkt. 24. The

Motion is fully briefed and at issue. For the reasons that follow the Court will grant

the motion.




ORDER - 1
                                 BACKGROUND

      Carbajal initiated this action against her former employer, Hayes

Management Service, alleging violations of Title VII of the Civil Rights Act, 42

U.S.C. § 2000e, et seq., and the Idaho Human Rights Act. Carbajal worked for

Hayes from January 2012 through August 2017. Compl. ¶¶ 8, 28, Dkt. 1. Carbajal

alleges that, in the course of her employment, she was subjected to unwanted

sexual comments and contact by Hayes’ owner, Chris Hayes. Id. ¶¶ 39, 40. She

further alleges that Hayes retaliated against her by subjecting her to adverse

employment actions when she reported the sexual harassment and hostile work

environment. Id. ¶¶ 49-51.

      Hayes answered Carbajal’s complaint and filed counterclaims alleging

Carbajal breached the terms of her employment, including a covenant not to

compete. Answer ¶¶ 73-84, Dkt. 4. Hayes alleges that the covenant not to compete

prohibited Carbajal from competing with Hayes or trying to solicit its customers

for two years. Hayes alleges Carbajal went to work for a former client, solicited

Hayes’ clients and enticed them to stop using its service. Id. ¶¶ 79-81. Hayes also

claims tortious interference with prospective economic advantage. Id. ¶¶ 85-95.

Hayes alleges that Carbajal acted to sow seeds of discontent and discord among

Hayes’ staff, intimidated them, and told certain staff they were going to be “let

go.” Id. ¶¶ 89-91.


ORDER - 2
      Carbajal now seeks to amend her complaint to include allegations that Hayes

counterclaims are frivolous and have been filed only to retaliate against her. See

Def.’s Ex. A ¶ 57, Dkt. 24-1.

                                LEGAL STANDARD

      Generally, leave to amend a pleading “shall be freely given when justice so

requires.” Fed.R.Civ.P. 15(a). Leave to amend lies within the sound discretion of

the trial court, which “must be guided by the underlying purpose of Rule 15 to

facilitate decisions on the merits, rather than on the pleadings or technicalities.”

United States v. Webb, 655 F.2d 977, 979 (9th Cir.1981). Thus, Rule 15's policy of

favoring amendments to pleadings should be applied with “extreme liberality.” Id.

(citation omitted); see Ascon Properties, Inc. v. Mobil Oil Co., 866 F.2d 1149,

1160 (9th Cir.1989).

      The United States Supreme Court has identified four factors relevant to

whether a motion for leave to amend should be denied: undue delay, bad faith or

dilatory motive, futility of amendment, and prejudice to the opposing party. Foman

v. Davis, 371 U.S. 178, 182 (1962). The Ninth Circuit holds that these factors are

not of equal weight; specifically, “delay alone no matter how lengthy is an

insufficient ground for denial of leave to amend.” Webb, 655 F.2d at 980; accord

Bowles v. Reade, 198 F.3d 752, 758 (9th Cir.1999). The most important factor is

whether amendment would prejudice the opposing party. Howey v. United States,


ORDER - 3
481 F.2d 1187, 1190 (9th Cir.1973). But futility of amendment can, by itself,

justify denial of a motion for leave to amend. Bonin v. Calderon, 59 F.3d 815, 845

(9th Cir.1995). A proposed amended pleading is futile “only if no set of facts can

be proved under the amendment to the pleadings that would constitute a valid and

sufficient claim or defense.” Miller v. RykoffSexton, Inc., 845 F.2d 209, 214 (9th

Cir.1988).

                                     ANALYSIS

       Hayes argues that Carbajal’s proposed amendments would be futile and

should therefore be denied. Def.’s Br., Dkt. 25. Hayes recognizes that post-

employment legal actions may be actionable retaliation. Id. at 3. However, it

argues that to be actionable post-employment legal actions must be malicious or

baseless. Id. It further argues that its counterclaims are far from the “venal

retaliations” recognized as actionable. Id.

       In response, Carbajal argues that there is no legal basis for Hayes’

counterclaims. Rep. at 4-6, Dkt. 26. Carbajal further argues that the facts presented

in her amended complaint, when taken as true, establish a plausible claim for

retaliation. Id.

       Title VII protections extend to post employment retaliatory actions taken by

an employer. Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 67 (2006).

The filing of a baseless counterclaims can, under certain circumstances, constitute


ORDER - 4
adverse employment action sufficient to state a claim for retaliation. See Warner v.

Sims Metal Mgmt. Ltd., No. C 13-02190 WHA, 2013 WL 5754403, at *3 (N.D.

Cal. Oct. 21, 2013).

      Whether Hayes’ counterclaims are actually baseless and retaliatory is a

contested issue that cannot be resolved at this stage of the litigation. See Tucker v.

Chobani, LLC, No. 1:17-CV-345-BLW, 2018 WL 3232775, at *1 (D. Idaho July 2,

2018). Carbajal has pled sufficient allegations to allow amendment of the

complaint. Accordingly, the court will grant the motion to amend.

                                       ORDER



      IT IS ORDERED that:

      1.     Plaintiff’s Motion for Leave to File Amended Complaint and Demand

for Jury Trial (Dkt. 24) is GRANTED.

      2.     Plaintiff is directed to file a First Amended Complaint.



                                               DATED: January 21, 2020


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge




ORDER - 5
